AO 245B (Rev. 02/18)               Judgment in a Criminal Case
                                   Sheet 1



                                                      UNITED STATES DISTRICT COURT
                                                                    Middle District of Alabama
                                                                                 )
                         UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                                                                 )
                                               v.
                                                                                 )
                                    ANTONIO FLYNN                                )         Case Number: 2:18cr106-02-MHT

                                                                                           USM Number: 17513-002

                                                                                           Sherri Mazur
                                                                                           Defendant's Attorney
THE DEFENDANT:

FZ1 pleaded guilty to count(s)                    1s and 3s of the Superseding Indictment on January 31, 2019

❑ pleaded nolo contendere to count(s)
  which was accepted by the court.
El was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section                              Nature of Offense                                                        Offense Ended         Count
dddddddddgdgdddbd0111Nddddm00pdr                                                                                          ddy'd
  21RU.S 1 111                                                                                                U
                                                                                                                  dr
                                                a Controlled Substance (Marijuana)



       The defendant is sentenced as provided in pages 2 through                       8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
c The defendant has been found not guilty on count(s)

     Count(s)                  1-2 and 2s of the Indictments      0 is       are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attomey for this district within 30 days ofany change ofname,residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attomey of material changes in economic circumstances.

                                                                                 7/24/2019
                                                                                Date of Imposition of Judgment


                                                                                 /s/ Myron H. Thompson
                                                                                Signature of Judge




                                                                                 MYRON H. THOMPSON, UNITED STATES DISTRICT JUDGE
                                                                                Name and Title of Judge


                                                                                 8/1/2019
                                                                                Date
AO 245B (Rev.02/18) Judgment in a Criminal Case
                    Sheet 1A
                                                                                             Judgment—Page   2     of    8
DEFENDANT: ANTONIO FLYNN
CASE NUMBER: 2:18cr106-02-MHT

                                        ADDITIONAL COUNTS OF CONVICTION

                                                                                       Offense Ended             Count
                                                    :444;444r.441414Q4i44;445
                                                    ,444V444-44444-44.44h ,44444.4;,
                                Trafficking Crime
                                                                                       44'




           ,
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                   Judgment — Page   3   of   8
 DEFENDANT: ANTONIO FLYNN
 CASE NUMBER: 2:18cr106-02-MHT

                                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:
  36 Months. This sentence consists of6 months on count ls and 30 months on counts 3s to be served consecutively to the
  term on count ls.



     RI The court makes the following recommendations to the Bureau ofPrisons:

  The court recommends that the defendant be designated near as possible to Montgomery, AL to be near his daughter.




     [21   The defendant is remanded to the custody of the United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:

           CI at                                 CI   a.m.    CI p.m.     on

           O as notified by the United States Marshal.

     0 The defendant shall surrender for service ofsentence at the institution designated by the Bureau ofPrisons:

           O before 2 p.m. on

           O as notified by the United States Marshal.

           O as notified by the Probation or Pretrial Services Office.



                                                                RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                      to

at                                                , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                         By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                    Judgment—Page    4     of        8
DEFENDANT: ANTONIO FLYNN
CASE NUMBER: 2:18cr106-02-MHT
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 5 Years. This term consists of 3 years on count ls and 5 years on count 3s, all such terms to run concurrently.




                                                    MANDATORY CONDITIONS

     You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            Li The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk offuture substance abuse.(check ifapplicable)
4.    ❑ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check tfapplicable)
5.      You must cooperate in the collection ofDNA as directed by the probation officer. (check ifapplicable)
6.    ElYou must comply with the requirements of the Sex Offender Registration and Notification Act(34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    ❑ You must participate in an approved program for domestic violence. (check fapplicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         5        of         8
DEFENDANT: ANTONIO FLYNN
CASE NUMBER: 2:18cr106-02-MHT

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendanfs Signature                                                                                     Date
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
                                                                                          Judgment—Page    6     of      8
DEFENDANT: ANTONIO FLYNN
CASE NUMBER: 2:18cr106-02-MHT

                                       SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall participate in a program approved by the United States Probation Office for substance abuse as
directed, which shall include testing to determine whether he has reverted to the use of drugs. The defendant shall
contribute to the cost of any treatment based on his ability to pay and the availability of third-party payments.

2. The defendant shall participate in a program approved by the United States Probation Office for alcohol abuse as
directed. This program can be part of the substance-abuse program discussed above. The defendant shall contribute to
the cost of any treatment based on his ability to pay and the availability of third-party payments.

3. The defendant shall submit to a search of his person, residence, office and vehicle pursuant to the search policy of this
court.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page        7     of       8
 DEFENDANT: ANTONIO FLYNN
 CASE NUMBER: 2:18cr106-02-MHT
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                    JVTA Assessment*                         Fine                   Restitution
 TOTALS            $ 200.00                    $                                        $                      $



O The determination of restitution is deferred until                          . An Amended Judgment in a Criminal Case(AO 245C) will be entered
  after such determination.

111   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(0, all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                            Total Loss**              Restitution Ordered           Priority or Pereentne




                                                         id




TOTALS                                                               0.00           $                      0.00


O     Restitution amount ordered pursuant to plea agreement $

O     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. § 3612(0. All ofthe payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

111   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       ❑ the interest requirement is waived for the                  ❑ fine    El   restitution.

       ❑ the interest requirement for the          111        fine    0 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015,Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 — Scbedule ofPayments
                                                                                                           Judgrnent — Page    8      of           8
DEFENDANT: ANTONIO FLYNN
CASE NUMBER: 2:18cr106-02-MHT


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    '0▪ 1   Lump sum payment of$       200.00                due immediately, balance due

             111   not later than                                 , or
             [A    in accordance with 0 C,        ❑ D,       ❑     E,or          F below; or

B    0 Payment to begin immediately(may be combined with                  0C,         ❑ D,or       0 F below); or

C     111 Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                       (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

D    0 Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                    (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
       term ofsupervision; or

E     El Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
         imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F            Special instructions regarding the payment ofcriminal monetary penalties:

              All criminal monetary payments shall be paid to the Clerk, United States District Court, 1 Church Street,
              Montgomery, AL 36104.




Unless the court has expressly ordered otherwise,ifthisjudgment imposes imprisonment,payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




O    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




❑    The defendant shall pay the cost of prosecution.

O    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendant's interest in the following property to the United States:
      miscellaneous ammunition


Payments shall be applied in the following order:(1)assessment,(2)restitution principal,(3)restitution interest,(4)fine principal,(5)fine
interest,(6)community restitution,(7)JVTA assessment,(8) penalties, and (9)costs, including cost of prosecution and court costs.
